Yesawich, Jr., J.,
dissents in a memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent.
The affirmative defense of renunciation, available in New York for inchoate or anticipatory offenses, usually involving two or more participants, is aimed at diminishing the risk that the substantive crime will be committed (see generally, Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 40.10, at 130-131; 7 Zett, NY Grim Prac ¶ 63.6 [2]). While this defense readily lends itself to the situation where multiple parties are involved and the defendant has completed an attempt to commit a crime but then has exerted a substantial effort to prevent consummation of the substantive offense by his accomplices or coconspirators (see, Penal Law § 40.10 [3]; Hechtman, Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 40.10, at 131), I find the majority’s willingness to condone its application in this instance where the only crime charged was an attempt particularly troublesome.
An individual can avoid liability for the crime of attempting to commit the substantive offense only by abandoning his activity before the attempt has been completed (People v Graham, 176 App Div 38, 39). If he does so, voluntarily or otherwise, there has been no attempt and the renunciation defense is uncalled for. And when the attempt has indeed been consummated, renunciation is no less superfluous for the crime of attempt has in fact been committed (People v Johnston, 87 AD2d 703, 704; but see, Hoeber, The Abandonment Defense to Criminal Attempt and Other Problems of Temporal Individuation, 74 Cal L Rev 377, 411-412 [and cases cited therein]).
Crediting the People’s proof, as we are obliged to do (People v Kennedy, 47 NY2d 196, 203), it is clear defendant perfected an attempt to sexually abuse his victim before he engaged in any act that might be construed as abandonment. Since the facts of this case do not permit of the possibility of an effective renunciation as a matter of law, the evidence of defendant’s prior crime lacked any probative value whatsoever for there was no affirmative defense to rebut. Occasions where a defen*656dant raised a defense to his own detriment when he was not entitled to raise such a defense appear rare, and it is, therefore, unclear whether that self-imposed prejudice can serve as a basis for setting aside a conviction (but see, People v Mann, 31 NY2d 253, 259-260, citing Sorrells v United States, 287 US 435, 451-452). However, that question need not be confronted now because the use of the evidence of defendant’s prior similar crime unfairly engendered such prejudice as to constitute reversible error even if renunciation had been available as a defense, for this evidence simply depicted defendant as having a predisposition to commit the crime charged (see, People v Mullin, 41 NY2d 475, 479; People v Fiore, 34 NY2d 81, 84).
The prosecutor not only elicited testimony from the prior victim disclosing striking similarities in the manner in which both crimes were committed, but went on to highlight those similarities at the conclusion of his summation. Moreover, the prior victim’s testimony, insofar as it bore on defendant’s motive to break off his attack on the victim in the instant case, was merely cumulative; the latter’s testimony is replete with evidence that defendant did not cease voluntarily, but was dissuaded by her physical and verbal resistance. In my view, the inflammatory nature of the prior victim’s testimony so far exceeded its probative worth as to require a new trial (see, People v Ely, 68 NY2d 520, 529).